Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8-10, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent No. 6,302,653) in view of Gray et al (US Patent No. 6,973,373).

Bryant teaches:

limitations from claim 1, a positive displacement pump (100) for medical fluids, comprising a pumping chamber (108), a positive displacement element (112; see paragraph 10 of the current application’s PGPub describing the scope of the term as a deformable membrane for example), an actuation member (132) in operative connection with the positive displacement element for displacing or deforming the positive displacement element in order to convey the fluid into pumping chamber or out of the pumping chamber (C. 16 Lines 21-30), and a 

Bryant teaches a controllable (via control unit 134) drive device (133; C. 16 Lines 31-52) and a pressure sensor (122) within the working chamber (110), but does not teach monitoring and altering the pressure in the working chamber to a particular degree via control of the drive device/actuator;

Gray teaches:

limitations from claims 1 and 5, a pump (10) including a pumping chamber (13 see FIG. 1), a working chamber (11), and a membrane (12) separating the chambers and acting as the positive displacement element (C. 3 Lines 40-45);  wherein a control unit (18) comprises a pressure measuring device (15; see paragraph 40 of the current application’s PGPub describing the scope of the term as a pressure sensor for example) for measuring the pressure in the working chamber (C. 3 Lines 61-64), the control unit (18) being designed such that, in the pressure phase, a drive device (Gray teaches a pneumatic drive device 16-17) is 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize the drive device and pressure sensor of Bryant to control a pressure within the working chamber to a constant target, as taught by Gray, in order to provide a known stroke and output from the pumping device, as the pressure in the working chamber correlates to the pressure in the pumping chamber.



Bryant further teaches:

limitations from claim 12, a method for controlling a positive displacement pump (100) for medical fluids, which pump comprises a pumping chamber (108), a positive displacement element (112), an actuation member (132) in operative connection with the positive displacement element for displacing or deforming the positive displacement element (C. 16 Lines 21-30), a drive device (133) for displacing the actuation member and an inlet valve (116) and an outlet valve (120), characterised in that the positive displacement element (100) is actuated by the actuation member (132) via a sealed volume of gas which is enclosed in a working space (110; C. 15 Lines 47-56; C. 16 Lines 21-30);

Bryant teaches a controllable (via control unit 134) drive device (133; C. 16 Lines 31-52) and a pressure sensor (122) within the working chamber (110), but does 

Gray teaches:

limitations from claim 12, a pump (10) including a pumping chamber (13 see FIG. 1), a working chamber (11), and a membrane (12) separating the chambers and acting as the positive displacement element (C. 3 Lines 40-45);  wherein a control unit (18) comprises a pressure measuring device (15; see paragraph 40 of the current application’s PGPub describing the scope of the term as a pressure sensor for example) for measuring the pressure in the working chamber (C. 3 Lines 61-64), the control unit (18) being designed such that, in the pressure phase, a drive device (Gray teaches a pneumatic drive device 16-17) is controlled depending on the pressure measured by the pressure measuring device such that the pressure in the working chamber remains constant (“target value”) when an actuation member (FIG. 1 teaches the second fluid from tank 17 within in chamber 11 and valve 16 as the actuator; However, C. 3 Lines 31-32 teaches that pistons (as in Bryant) are alternative energy imparters) is displaced (C. 4 Lines 17-25);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize the drive device and pressure sensor of Bryant to control a pressure within the working chamber to a constant target, as taught by Gray, in order to provide a known stroke and output from the pumping device, as the pressure in the working chamber correlates to the pressure in the pumping chamber.



Bryant further teaches:



limitations from claim 9, wherein the working chamber (110, 128, 130) is a cylindrical body and the positive displacement element (132) is a piston which is guided in the cylindrical body (see C. 16 Lines 24-26 teaching a cylinder 128);

limitations from claim 11, a medico-technical device comprising at least one positive displacement pump (100) according to claim 1 (see above rejection of claim 1) for conveying a medical treatment fluid (C. 1 Lines 15-28);



Regarding claim 10:

Bryant teaches a motor (133) but is silent as to the motor type; However, the examiner maintains that it would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a motor type from amongst known motors as a matter of design choice in order to drive the pump. In this case, electric motors are known in the art to provide efficient and variable control to a pump while eliminating the need for a fuel/drive fluid.





Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent No. 6,302,653) in view of Gray et al (US Patent No. 6,973,373) as applied to claims 1 and 5 above, and in further view of Carlson (US Patent No. 3,951,568).

Bryant teaches an outlet valve (120) connected to a controller (134; see FIG. 1); but does not teach a particular control of the outlet valve;

Carlson teaches a pump (20) including an outlet valve (24), wherein a control unit (27) is designed such that the outlet valve (24) is controlled such that the actual pump output corresponds to the target pump output or the actual conveyance rate corresponds to the target conveyance rate (C. 3 Lines 42-46 and C. 4 Lines 1-20 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the outlet valve of Bryant (via the control unit 134 of Bryant) to allow for a desired output/conveyance from the pump depending on the system of use (C. 3 Lines 42-46 of Carlson); 



Bryant further teaches:

limitations from claim 7, wherein the actuation device (230) on the unit and the pumping device (231) on the disposable are designed such that the pumping device on the disposable can be coupled to the actuation device on the unit (see FIG. 1; C. 31 Lines 45-58) such that an operative connection can be produced between the actuation member (132) and the positive displacement element (112) via the volume of gas enclosed in the working chamber (C. 15 Lines 47-56; C. 16 Lines 21-30);





14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent No. 6,302,653) in view of Gray et al (US Patent No. 6,973,373) as applied to claim 12 above, and in further view of Carlson (US Patent No. 3,951,568).

Bryant teaches a controllable (via control unit 134) drive device (133; C. 16 Lines 31-52) and a pressure sensor (122) within the working chamber (110), but does not teach monitoring the pressure in the working chamber via control of the drive device/actuator;

Gray teaches:

limitations from claim 14, a pump (10) including a pumping chamber (13 see FIG. 1), a working chamber (11), and a membrane (12) separating the chambers and acting as the positive displacement element (C. 3 Lines 40-45);  wherein a control unit (18) comprises a pressure measuring device (15) for measuring the pressure in the working chamber (C. 3 Lines 61-64), the control unit (18) being designed such that, in the pressure phase, a drive device (Gray teaches a pneumatic drive device (16-17) is controlled depending on the pressure measured by the pressure measuring device such that the pressure in the working chamber remains constant (“target value”) when an actuation member (FIG. 1 teaches the second fluid from tank 17 within in chamber 11 as the actuator; C. 3 Lines 31-32 teaches that fluid tanks and piston are both known energy imparters) is displaced (C. 4 Lines 17-25);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize the drive device and pressure sensor of Bryant to control a pressure within the working chamber to a target, as taught by Gray, in order to provide a known stroke and output from the pumping device, as the pressure in the working chamber correlates to the pressure in the pumping chamber.

Bryant teaches an outlet valve (120) connected to a controller (134; see FIG. 1); but does not teach a particular control of the outlet valve;

Carlson teaches a pump (20) including an outlet valve (24), wherein a control unit (27) is designed such that the outlet valve (24) is controlled such that the actual pump output corresponds to the target pump output or the actual conveyance rate corresponds to the target conveyance rate (C. 3 Lines 42-46 and C. 4 Lines 1-20 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the outlet valve of Bryant (via the control unit 134 of Bryant) to allow for a desired output/conveyance from the pump depending on the system of use (C. 3 Lines 42-46 of Carlson); 



Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 12 to recite that the pressure in the working chamber remains constant during actuation member displacement. Applicant argues that Bryant, at C. 19 Line 58 through C. 20 Line 1, teaches changing a pressure within the working chamber by moving the actuator (piston) and so does not teach a constant pressure. The examiner agrees with the applicant’s summary of this passage of Bryant, but notes that Subcycle 174 is not a pumping cycle but is instead a gas-detection cycle. The true pumping cycle is carried out in STEPS 2 and 4 (FIG. 3a). This is where the 
Regarding Gray, applicant argues that no actuation member is taught. The examiner notes that C. 3 Lines 30-32 of Gray teaches that both pressurized tanks and pistons are known actuators (“energy imparters”). Further, Gray teaches that the energy imparter (piston or pressurized reservoir tank) is controlled such that pressurized driving fluid (11) is maintained at a target pressure during a stroke (C. 4 Lines 17-25).
Therefore the examiner maintains that the combination of Bryant with Gray makes obvious what is claimed.


Allowable Subject Matter
Claims 2-4 and 13 are allowed.
The prior art is silent as to a positive displacement pump having a positive displacement element, an actuation member acting on the element via a gas-filled working chamber; and particularly wherein an outlet valve is controlled such that a pressure in the working chamber as measured by a sensor remains constant during a pressure phase;
Bryant teaches only a broad valve controller, with no teaching of a particular control.
Carlson is concerned only with the pressure of the system downstream of the outlet valve rather than a pressure in the working chamber.
Gray does not teach an outlet valve control.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746